Citation Nr: 0733763	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, which denied the benefits sought on appeal.

In April 2007 the veteran offered testimony at a 
videoconference hearing before the undersigned.  A transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the April 2007 videoconference hearing the veteran 
testified that he was told by his VA psychiatrist that he was 
unemployable as a result of his PTSD.  He subsequently 
retired from his job as a veterans counselor in April 2005.  
He further testified that he was receiving medical disability 
benefits from the Social Security Administration as a result 
of his PTSD.  A request for these records has not yet been 
undertaken by VA.  Therefore, a remand to request these 
records is required.  Tetro v. Gober, 14 Vet. App. 110 (2000) 
(VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists); 38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to secure a copy 
of any Social Security decision awarding 
the veteran disability benefits, as well 
as copies of any medical records upon 
which that decision was based.  Any 
records obtained, must be associated with 
the other evidence in the claims folder.  
All efforts to secure these records must 
be documented in the claims file.

2.  The RO should also secure all medical 
records pertaining to care for PTSD 
provided at the VA Medical Center in 
Altoona, Pennsylvania.  Any records 
obtained, must be associated with the 
other evidence in the claims folder.  All 
efforts to secure these records must be 
documented in the claims file.

3. After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating PTSD, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his psychiatric disorder.  The examiner 
must assign a separate Global Assessment 
of Functioning (GAF) scores that reflect 
how PTSD alone affects the claimant's 
functioning, and explain what the 
assigned score means.  The examiner must 
opine whether it is at least as likely as 
not that the veteran's PTSD alone 
prevents him from working.  A complete 
rationale for any opinions offered must 
be provided.

4. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

6. Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

